
	
		I
		111th CONGRESS
		1st Session
		H. R. 1115
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To repeal a requirement to reduce by 2 percent the amount
		  payable to each State in fiscal year 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the West’s Fair Share Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Congress agreed to give each State a fair
			 share of the receipts generated from mineral development on Federal lands in
			 the State. In essence, the State government and Federal Government were to be
			 partners in the mineral production that takes place on Federal lands.
			(2)The Consolidated Appropriations Act, 2008
			 (Public Law 110–161) reduces these State receipts by as much as 2 percent for
			 fiscal year 2008.
			(3)The States have at
			 least as much interest in public lands within their borders as does the central
			 Federal Government.
			(4)The Federal
			 Government does not pay property taxes for public lands to States or localities
			 in any form approaching financial equity. As a consequence, those States in
			 which there are Federal public land holdings are denied revenues that are
			 needed for necessary public purposes, such as education, roads, and hospitals.
			 This creates a burden on private owners of property. The burden is greater for
			 private owners of property in States with larger Federal public land
			 holdings.
			(5)The Consolidated
			 Appropriations Act, 2008 will have a negative impact on mineral producing
			 Western States.
			3.Repeal of requirement
			 to deduct from an amount payable to each StateTitle I of division F of the Consolidated
			 Appropriations Act, 2008 is amended under the heading Minerals
			 Management Service, under the heading administrative
			 provisions, by striking the second sentence.
		
